In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0324V
                                         UNPUBLISHED


    STEVEN VINUEZA,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: May 19, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine;
                                                              Subcutaneous Abscess; Scarring
                        Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On February 28, 2019, Steven Vinueza filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he “developed a subcutaneous abscess that
resulted in scarring” after receiving the influenza vaccine on November 21, 2017.
Petition at 1, at ¶¶ 3, 20. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On April 16, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for his subcutaneous abscess. On May 19, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$42,500.00, representing compensation for his actual and projected3 pain and suffering.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $42,500.00, representing his actual and projected pain and
suffering in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
 The Proffer indicates that any amounts for projected pain and suffering have been reduced to net
present value. Proffer at 2 (citing § 15 (a)(4)).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                     )
 STEVEN VINUEZA,                                     )
                                                     )
                 Petitioner,                         )
                                                     )    No. 19-324V
 v.                                                  )    Chief Special Master Corcoran
                                                     )    ECF
 SECRETARY OF HEALTH AND HUMAN                       )
 SERVICES,                                           )
                                                     )
                 Respondent.                         )
                                                     )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 28, 2019, Steven Vinueza (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended, alleging that he developed “a subcutaneous abscess

that resulted in scarring” and a “Shoulder Injury Related to Vaccine Administration (‘SIRVA’),

an ‘on-the-table’ injury, within the requisite time period set forth in the Table” as a result of an

influenza (“flu”) vaccine administered on November 21, 2017. In the alternative, petitioner

alleged that his injuries were caused-in-fact by the vaccination. Petition at 1.

       On April 15, 2020, the Secretary of Health and Human Services (“respondent”) filed a

Rule 4(c) Report acknowledging that petitioner sustained an abscess and residual scar that were

caused-in-fact by the flu vaccine he received on November 21, 2017, and indicating that this case

was appropriate for compensation under the terms of the Act. ECF No. 20. However,

respondent denied that petitioner suffered a SIRVA, and respondent requested that entitlement to

compensation for SIRVA be denied. Id. at 1. On April 16, 2020, the Chief Special Master
issued a Ruling on Entitlement finding petitioner entitled to compensation for his subcutaneous

abscess and scarring. ECF No. 21.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Steven Vinueza should be awarded $42,500.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Steven Vinueza should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following1: a lump sum payment of $42,500.00,

representing compensation for pain and suffering, in the form of a check payable to petitioner,

Steven Vinueza.

III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Steven Vinueza:                             $42,500.00

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
                      CATHARINE E. REEVES
                      Deputy Director
                      Torts Branch, Civil Division

                      ALEXIS B. BABCOCK
                      Assistant Director
                      Torts Branch, Civil Division

                      s/ Sarah C. Duncan
                      SARAH C. DUNCAN
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 514-9729
                      Fax: (202) 616-4310
DATED: May 19, 2020




                         3